COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              CONTINUING ORDER OF ABATEMENT

Appellate case name:      Timothy Spivy v. The State of Texas

Appellate case number:    01-13-00254-CR

Trial court case number: 1364113

Trial court:              351st District Court of Harris County


        On September 20, 2013, Appellant filed a Motion to Abate, explaining the trial court
indicated a need for sixty (60) days to prepare findings of fact and conclusions of law regarding
admissibility of statements made by appellant. On September 26, 2013, this Court abated this
appeal for the trial court to provide those findings of fact and conclusions of law. We have
received no response to that order of abatement.
       Counsel for appellant is ORDERED to work with the trial court to obtain the requested
findings of fact and conclusions of law from the judge who presided over the trial.
       The district clerk is ORDERED to prepare and file a supplemental record containing the
findings of fact and conclusions of law within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: January 29, 2014